                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Kenneth Dale Walker,                    )
                                        )           Civil Action No.: 3:17-cv-01935-JMC
                      Plaintiff,        )
                                        )
       v.                               )                          ORDER
                                        )
                                        )
Progressive Casualty Insurance Company, )
                                        )
                      Defendant.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on November 6, 2018. (ECF No. 67.) The Report addresses

Defendant Progressive Casualty Insurance Company’s (“Defendant”) Motion for Summary

Judgment (ECF No. 54) and recommends granting Defendant’s Motion for Summary Judgment as

to Plaintiff Kenneth Dale Walker’s (“Plaintiff”) claim under the Age Discrimination in

Employment Act (“ADEA”) and remanding Plaintiff’s remaining state law claims to the Lexington

County Court of Common Pleas. (Id. at 2, 16.) The court heard arguments on March 4, 2019. (ECF

No. 82.) For the reasons set forth herein, the court ACCEPTS and MODIFIES the Magistrate

Judge’s Report (ECF No. 67), incorporating it herein, GRANTS IN PART Defendant’s Motion

for Summary Judgment (ECF No. 54) as it relates to Plaintiff’s ADEA claim, and REMANDS

Plaintiff’s remaining state law claims (ECF Nos. 1, 27, 43), including his Partial Motion for

Summary Judgment (ECF No. 48), to the Lexington County Court of Common Pleas.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report provides a thorough examination of the facts, which this court incorporates

herein without a full recitation. (ECF No. 67 at 3–6.) As brief background, Plaintiff was hired by



                                                1
Defendant as a claims representative in 1989 and was eventually promoted to a claims manager

position in 2014. (ECF No. 54-2 at 7; ECF No. 67 at 3.) During his employment as a claims

manager, Plaintiff oversaw Cynthia Walker (“Walker”), a claims processer and receptionist, to

whom he was not related. (ECF No. 54-2 at 9–10.) In addition to being Walker’s supervisor,

Plaintiff maintained a personal friendship with Walker, which was not romantic or sexual. (ECF

No. 54-9 at 2; ECF No. 54-11 at 2–3; ECF No. 54-13 at 6–7; ECF No. 67 at 3.) On or about

February 9, 2017, Plaintiff was approached by Christina Stewart (“Stewart”), one of his

supervisees, about her observation of a verbal altercation between Walker and another employee

named Summer Hills-Painter (“Hills-Painter”). (ECF No. 54-2 at 7–9, 11.) Plaintiff spoke with

Walker about the incident and asked her to “apologize to those involved.” (Id. at 15.) Stewart

disagreed with Plaintiff’s handling of the situation and believed that Walker should have been

written up. (ECF No. 54-12 at 9.)

       Following the incident, Dana Riley (“Riley”), Defendant’s human resources consultant,

contacted Stewart to discuss an unrelated matter regarding Hills-Painter. (ECF No. 54-6 at 8–11;

ECF No. 54-12 at 6.) During that conversation, Stewart told Riley about the altercation between

Walker and Hills-Painter. (ECF No. 54-6 at 11–12; ECF No. 54-12 at 6.) Riley testifies that, during

their initial conversation, Stewart told her about Plaintiff having a “relationship outside of work”

with Walker, but Stewart testifies that she told Riley about Plaintiff and Walker’s friendship when

Riley physically visited their job site. (ECF No. 54-6 at 13; ECF No. 54-12 at 13–14.) Regardless

of the inconsistency between Riley and Stewart about when the conversation took place, Stewart

previously stated that she “advised” Riley, in a meeting, that Plaintiff and Walker had a

“relationship outside of work that started when his kids were young and continues to this day.”

(ECF No. 54-11 at 11–12.) Eventually, Riley opened an investigation into Plaintiff’s management



                                                 2
of Stewart. (ECF No. 54-4 at 2; ECF No. 54-6 at 6, 15.) Riley’s investigation revealed a personal

friendship between Plaintiff and Walker, and Walker’s time and attendance records revealed

attendance issues. (ECF No. 54-4 at 4; ECF No. 54-13 at 8.)

        On March 21, 2017, Riley, along with Kevin Walston (“Walston”), visited Plaintiff’s office

in order to conduct interviews of Plaintiff, Walker, and Stewart. (ECF No. 54-4 at 3; ECF No. 54-

11 at 2–12.) After the interviews, Riley asked each interviewee to confirm or make additions to

the information gathered from the interviews. (ECF No. 54-11.) Based upon the investigation,

there was a recommendation of termination for Plaintiff. (ECF No. 54-8 at 2.) Defendant

terminated Plaintiff on March 29, 2017, stating that he violated its Relationships at Work Policy

(“the RWP”) 1 by failing to report his personal friendship with Walker. (ECF No. 54-9.) Riley’s

investigation indicated that Plaintiff allowed his dog to stay with Walker and Walker’s disabled

sister, Walker kept an interest in Plaintiff’s children, and Plaintiff assisted Walker with paying for

emergency expenditures. (ECF No. 67 at 6.) (See also ECF No. 54-4 at 14.)

        After his termination in March 2017, Plaintiff filed his Complaint against Defendant in the

Lexington County Court of Common Pleas on June 5, 2017. (ECF No. 1-1 at 8–16.) Originally,

Plaintiff brought claims under the ADEA, civil conspiracy, defamation, and tortious interference

with contract. (Id.) Pursuant to 28 U.S.C. § 1441(a), Defendant removed the action to the United

States District Court for the District of South Carolina on July 21, 2017, specifically invoking



1
  In part, Defendant’s Relationships at Work Policy (“the RWP”) requires the “disclosure of
relationships that may create actual or perceived conflicts of interests, favoritism, or discomfort in
the workplace.” (ECF No. 54-4 at 14 (emphasis added).) According to the RWP, “[t]hese include
any prior (including one-time) and/or current sexual, dating, or intimate relationship; any prior
and/or current family relationship; any outside business relationship; and any sexual encounter.”
(Id. (emphasis added).) The RWP mandates a “manager or supervisor” to disclose “any
relationship” subject to the policy. (Id.) “A failure to disclose a relationship that requires disclosure
under [the RWP] . . . will result in disciplinary action up to and including termination of
employment.” (Id. at 15.)
                                                   3
federal question jurisdiction under 28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C.

§ 1367. (ECF No. 1 at 1–4.) Upon filing a Second Amended Complaint on March 9, 2018, Plaintiff

only presented claims under the ADEA, defamation, breach of contract, and public policy

discharge. (ECF No. 43.) A few months later, on June 29, 2018, Plaintiff filed his Motion for

Partial Summary Judgment, but only concerning liability for his breach of contract claim. (ECF

No. 48.) On July 16, 2018, Defendant filed its Motion for Summary Judgment, seeking the entry

of summary judgment on all of Plaintiff’s claims. (ECF No. 54-1.)

       The Magistrate Judge filed her Report on November 6, 2018. (ECF No. 67.) The Magistrate

Judge recommends granting Defendant’s Motion for Summary Judgment on Plaintiff’s ADEA

claim and remanding Plaintiff’s remaining state law claims, including his Motion for Partial

Summary Judgment, to the Lexington County Court of Common Pleas. (Id. at 2, 16.) First, as it

relates to Plaintiff’s ADEA claim, the Magistrate Judge determined that Plaintiff successfully

established a prima facie case of age discrimination under the United States Supreme Court’s

McDonnell Douglas framework. (Id. at 9 n.1 (citing Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354 F.3d 277, 285 (4th Cir. 2004)).) Putting it quite succinctly, the Magistrate Judge opined that

Plaintiff “presented no evidence that Defendant manufactured its explanation for his termination

and that his age was the ‘but-for’ cause of his termination.” (Id. at 15 (emphasis added).) In the

Magistrate Judge’s view, because Plaintiff could not show pretext or but-for cause, Defendant was

entitled to summary judgment on Plaintiff’s ADEA claim as a matter of law. (Id.) Second, as it

relates to Plaintiff’s state law claims, the Magistrate Judge recommended that the court “remand

the state law claims to the Lexington County Court of Common Pleas,” but did not provide any

reasoning for that recommendation. (See id. at 16.)




                                                4
       Both Plaintiff and Defendant specifically objected to the Report on November 20, 2018.

(ECF Nos. 69, 70.) Plaintiff specifically asserts that the Report resolves a disputed material fact

about the human resources investigation and does not consider all his pretext arguments. (ECF No.

70 at 5–6.) Additionally, Plaintiff argues that disproving or rebutting Defendant’s legitimate,

nondiscriminatory reason is sufficient to overcome summary judgment and “may give rise to a

jury issue” under Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000). (Id.) Naturally,

Defendant did not object to the Magistrate Judge’s finding regarding Plaintiff’s ADEA claim,

however, Defendant did object to the Magistrate Judge’s recommendation of remanding Plaintiff’s

state law claims. (ECF No. 69 at 3.) Defendant contends that the Report fails to address the relevant

factors for the court’s exercise of supplemental jurisdiction and argues that those factors, such as

judicial economy and comity, weigh in favor of the court retaining jurisdiction over the state law

claims and granting the entirety of its Motion for Summary Judgment. (Id. at 3–5.)

       On March 4, 2019, the court heard arguments from both parties regarding the Magistrate

Judge’s Report. During the hearing, Defendant argued for retaining supplemental jurisdiction over

Plaintiff’s state law claims. If his ADEA claim is dismissed, Plaintiff emphasized that this matter

was first filed in the Lexington County Court of Common Pleas, complex state law is implicated,

and the Magistrate Judge’s Report does not analyze the state law claims, thereby warranting

remand to state court. Plaintiff also maintained that he presented sufficient evidence of pretext

under the ADEA, thereby allowing him to reach a jury and survive Defendant’s Motion for

Summary Judgment. Defendant vigorously argued that Plaintiff has failed to show that age was

the but-for cause of his termination. Because this matter has been extensively argued and briefed,

it is now ripe for the court’s review. See generally Sauls v. Wyeth Pharm., Inc., 846 F. Supp. 2d

499, 501 (D.S.C. 2012) (“The parties have fully briefed the issues, and this matter is ripe for



                                                 5
consideration.”).

                                    II. LEGAL STANDARD

A. The Magistrate Judge’s Report

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

B. Summary Judgement Under FED. R. CIV. P. 56(a)

       A federal court “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). “[S]ummary judgment is proper ‘if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no



                                                 6
genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.’” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting FED. R. CIV. P. 56(c)). In a

summary judgment motion, “[a] court must take care to ‘resolve all factual disputes and any

competing, rational inferences in the light most favorable’ to the party opposing that motion.”

Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting Wightman v. Springfield

Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)). Nevertheless, “the nonmoving party . . .

must offer some ‘concrete evidence from which a reasonable juror could return a verdict in his [or

her] favor.’” Williams v. Genex Servs., LLC, 809 F.3d 103, 109 (4th Cir. 2015) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986)). Summary judgment is therefore appropriate

“when the nonmoving party has the burden of proof on an essential element of her case and does

not make, after adequate time for discovery, a showing sufficient to establish that element.” Id.

(citing Celotex Corp., 477 U.S. at 322–23).

                                        III. DISCUSSION

       Both Plaintiff and Defendant present specific objections to the Magistrate Judge’s Report.

(ECF Nos. 69, 70.) Plaintiff specifically objects to the Report on the following three grounds: (1)

the Magistrate Judge improperly determined a disputed material fact concerning the testimony of

Riley; (2) his evidence sufficiently shows that Defendant’s legitimate, nondiscriminatory reason

is false, thereby allowing him to reach a jury; and (3) the Magistrate Judge failed to consider all of

his arguments regarding possible pretext. (ECF No. 70 at 4–6.) Defendant only presents one

objection to the Magistrate Judge’s Report. (ECF No. 69.) Defendant specifically objects to

remanding Plaintiff’s remaining state law claims because the Magistrate Judge’s Report fails to

analyze the relevant factors guiding the court’s exercise of supplemental jurisdiction. (Id. at 2.)

Defendant requests the court to exercise supplemental jurisdiction over Plaintiff’s remaining state


                                                  7
law claims and grant its Motion for Summary Judgment in its entirety. (Id. at 2–6.) The court will

consider all of these objections in turn, beginning with those of Plaintiff.

A. Plaintiff’s Objections Regarding the ADEA

       i. Riley’s Testimony and a Material Fact

       Plaintiff argues that the Magistrate Judge’s Report makes an improper determination about

a disputed material fact, which should have been left for a jury’s consideration. (ECF No. 70 at 4–

5.) Specifically, Plaintiff believes that the Magistrate Judge’s Report errs when it states that “Riley

inferred from Stewart’s comments that Plaintiff’s friendship with [Walker] played a role in how

Plaintiff managed her.” (Id. at 5 (citing ECF No. 67 at 5).) Plaintiff contends that this is error

because Stewart denied telling Riley information about his friendship with Walker. (Id.)

       At the summary judgment stage, a factual dispute raised by a non-moving party must be

“genuine” and “material.” See FED. R. CIV. P. 56(a). To determine if a fact is “material,” a federal

court is guided by the substantive law at issue, which will identify the facts that are material and

those that “might affect the outcome of the suit.” Anderson, 477 U.S. at 248. The United States

Supreme Court has instructed that the substantive law identifies “which facts are critical and which

facts are irrelevant . . . .” Id. Put simply, “[a] fact is ‘material’ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case.” Agee v.

Wayne Farms LLC, C/A Nos. 2:07cv1010–KS–MTP, 2:07cv1011–KS–MTP, 2008 WL 5398743,

at *1 (S.D. Miss. Dec. 19, 2008) (citing Anderson, 477 U.S. at 248). The mere existence of “some

alleged factual dispute” is insufficient to defeat a well-supported summary judgment motion.

Anderson, 477 U.S. at 247–48. “A dispute over irrelevant or unnecessary facts will not preclude

summary judgment, but the presence of unresolved factual issues that are material to the outcome




                                                  8
of the litigation mandates a denial of summary judgment.” GSGSB, Inc. v. N.Y. Yankees, 862 F.

Supp. 1160, 1170 (S.D.N.Y. 1994) (citations omitted).

       The ADEA prohibits employers from “discharg[ing] any individual or otherwise

discriminat[ing] against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 28 U.S.C. § 623(a)(1). While the

investigation and ultimate termination of Plaintiff are material to the ADEA’s scheme, in this

instance, the conversation that gave rise to the pre-termination investigation would not “affect the

outcome of the suit” because Riley documented her conversation with Stewart, and Stewart

subsequently affirmed the contents of the conversation before later denying, in her deposition,

when the conversation happened. (ECF No. 54-6 at 13; ECF No. 54-11 at 11–12.) In fact, in her

deposition, Stewart testified that she participated in a conversation with Riley during which she

conveyed her knowledge of the friendship between Plaintiff and Walker. (ECF No. 54-12 at 10;

ECF No. 62-2 at 11.) Regardless of when the conversation occurred between Stewart and Riley,

there is no dispute that a conversation, concerning Plaintiff and Walker’s friendship, occurred.

Indeed, there is an ancillary factual dispute and credibility issue, but not one that is “material” or

one that would “affect the outcome of the suit” because the dispute over the conversation’s specific

time and place provides little guidance about the ultimate question of age discrimination under the

ADEA. See generally Polycast Tech. Corp. v. Uniroyal, Inc.,792 F. Supp. 244, 249 (S.D.N.Y.

1992) (“While the party resisting summary judgment must show a dispute of fact, it must also be

a material fact in light of the substantive law.”); Allstate Ins. Co. v. Shockley, 793 F. Supp. 852,

854 (S.D. Ind. 1991) (“Moreover, the mere existence of a factual dispute is not by itself sufficient

to bar summary judgment; the disputed fact must be outcome determinative.” (citations omitted));

Childs v. Runyon, C/A No. 95–705(CKK), 1998 WL 1181190, at *3 (D.D.C. June 2, 1998)



                                                  9
(determining that a letter sent by a plaintiff to a defendant, which the defendant claimed to have

not received, was not a material fact to the outcome of the case). Noticeably, Plaintiff has not

indicated how a dispute over the conversation’s specific time and place affects the outcome of his

ADEA claim. (See ECF No. 70 at 5.) For these reasons, the court overrules Plaintiff’s first

objection to the Magistrate Judge’s Report.

        ii. Rebutting Defendant’s Legitimate, Nondiscriminatory Reason

        Plaintiff’s second objection submits that “where a [p]laintiff establishes her prima facie

case and presents evidence that an employer’s asserted reason for an adverse action is false, that

[alone] may give rise to a jury issue.” (ECF No. 70 at 5–6.) Plaintiff relies upon Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133 (2000), to argue that he has provided “competent

. . . evidence” that establishes a “triable age claim.” (Id. at 6.) Plaintiff’s interpretation and reliance

upon Reeves is woefully misguided.

        In Reeves, the Supreme Court clarified the respective evidentiary burdens of opposing

parties under its McDonnell Douglas framework. 530 U.S. at 142–49. Specifically, the Court stated

that “a plaintiff’s prima facie case, combined with sufficient evidence to find that the employer’s

asserted justification is false, may permit the trier of fact to conclude that the employer unlawfully

discriminated.” Id. at 148 (emphasis added). The Court went on to state that there “will be instances

where, although the plaintiff has established a prima facie case and set forth sufficient evidence to

reject the defendant’s explanation, no rational factfinder could conclude that the action was

discriminatory.” Id. (emphasis added). By way of example, the Court provided the following:

        For instance, an employer would be entitled to judgment as a matter of law if the
        record conclusively revealed some other, nondiscriminatory reason for the
        employer’s decision, or if the plaintiff created only a weak issue of fact as to
        whether the employer’s reason was untrue and there was abundant and
        uncontroverted independent evidence that no discrimination had occurred.



                                                    10
Id. (emphasis added) (citation omitted). The Court further explained that: “Whether judgment as a

matter of law is appropriate in any particular case will depend on a number of factors. Those

include the strength of the plaintiff’s prima facie case, the probative value of the proof that the

employer’s explanation is false, and any other evidence that supports the employer’s case and that

properly may be considered on a motion for judgment as a matter of law.” Id. at 148–49 (emphasis

added). In contrast to Plaintiff’s attenuated position, Reeves holds that a plaintiff’s prima facie

case may sometimes overcome a defendant’s motion for summary judgment, but not in all

instances. See id. Reeves does not stand for the proposition that a plaintiff always overcomes

summary judgment, thereby reaching a jury, by simply establishing a prima facie case or by

rebutting a defendant’s legitimate, nondiscriminatory reason. See id.

       The Magistrate Judge determined that “Plaintiff . . . presented no evidence that Defendant

manufactured its explanation for his termination and that his age was the ‘but-for’ cause of his

termination.” (ECF No. 67 at 15 (emphasis added).) To rebut the Report, Plaintiff cites to Riley’s

deposition and Defendant’s Handbook. (ECF No. 70 at 5.) Within the cited portions of Riley’s

deposition, Riley testifies that Plaintiff was terminated because he violated the RWP and not just

for failing to report his relationship with Walker. (ECF No. 62-1 at 34–35.) Riley’s deposition

testimony supports Defendant’s legitimate, nondiscriminatory reason for terminating Plaintiff,

which was his purported violation of the RWP, and does not suggest that Defendant’s reason for

terminating Plaintiff is false. (Compare ECF No. 62-1 at 34–35, with ECF Nos. 54-8, 54-9.)

Plaintiff also cites to the RWP and suggests that Defendant’s legitimate, nondiscriminatory reason

is false. (ECF No. 70 at 5.) (See also ECF No. 62-7.) Riley’s deposition testimony does not conflict

with the RWP, rather the RWP states that “[Defendant] require[s] disclosure of relationships that

may create actual or perceived conflicts of interest . . . .” (Compare ECF No. 62-1 at 34–35, with



                                                11
ECF No. 54-4 at 14.) The RWP also applies to acts of favoritism and to any intimate relationship.

(See ECF No. 54-4 at 14.) Riley’s deposition is entirely consistent with Defendant’s policy and

does not show a manufactured explanation on the part of Defendant. (Compare ECF No. 62-1 at

34–35, with ECF No. 54-4 at 14.) Lastly and quite tellingly, during the hearing and within his

Objections, Plaintiff does not even use the word “age” to describe the nature of the discrimination

he apparently suffered. (See ECF No. 70 at 5–6.) This is a case in which “the probative value of

proof that [Defendant’s] explanation is false” has not been shown. 530 U.S. at 148–49. Thus,

Plaintiff’s objection is overruled because it misapprehends the nature of federal anti-discrimination

precedent and the evidentiary burdens under the McDonnell Douglas framework.

       iii. Plaintiff’s Other Arguments Implicating Pretext

       Within his last objection, Plaintiff argues that the Magistrate Judge failed to consider all of

his pretext arguments. (ECF No. 70 at 6.) Specifically, Plaintiff alleges that the Magistrate Judge

only considered his “comparative treatment” argument and failed to address the following pretext

arguments: (1) “the falsity of the explanation”; (2) “a subjective and incomplete investigation”;

and (3) “the punishment does not fit the crime.” (See id.) Plaintiff does not object to the Magistrate

Judge’s comparative analysis, thereby waiving any objection on that ground. (See id.) Therefore,

the court need only consider whether Plaintiff has shown pretext pursuant to the “falsity of the

explanation,” “a subjective and incomplete investigation,” and “the punishment does not fit the

crime.” (See id.)

       First, as it relates to “the falsity of the explanation,” Plaintiff maintains that he was

terminated for not “engag[ing] in any of the relationships specially listed by that policy.” (ECF

No. 62 at 28.) As the Magistrate Judge appropriately concluded, “Plaintiff disagrees with

Defendant’s interpretation of the RWP and believes that his friendship with [Walker] and the



                                                 12
perceptions arising therefrom should not have resulted in termination.” (ECF No. 67 at 15.) The

RWP is broad because it specifically requires the “disclosure of relationships that may create

actual or perceived conflicts of interests, favoritism, or discomfort in the workplace.” (ECF No.

54-4 at 14 (emphasis added).) According to its explicit terms, the policy’s broad language clearly

encompasses friendships that may create an “actual or perceived conflict[] of interest.” (Id.) The

word “relationships” is not qualified or limited to affectionate, neighborly, or sexual relationships;

personal friendships are plainly within the RWP’s scope. (See id.) Indeed, the RWP specifically

covers “intimate relationship[s].” (Id.) Plaintiff’s argument regarding pretext is unavailing because

he did not need to engage in a sexual relationship with Walker to be subject to the RWP and has

failed to show that Defendant’s reliance upon the RWP is pretext.

        Plaintiff also argues that the “subjective and incomplete investigation” and “the

punishment [] not fit[ting] the crime” are sufficient to show pretext. (ECF No. 70 at 6.) Both of

Plaintiff’s objections miss the mark. First, considering his objections to a “subjective and

incomplete investigation,” Plaintiff maintains that he was improperly terminated before Riley

received all of the responses from the interviewed witnesses, which “could” indicate pretext. (ECF

No. 62 at 28–29.) Upon the court’s review, Plaintifff’s contention is without factual merit because

Riley received interview confirmations from Walker on March 27, 2017, and from Plaintiff and

Stewart on March 28, 2017. 2 (ECF No. 54-11.) These confirmations were at least a day before

Plaintiff’s termination, which was on March 29, 2017. (Compare ECF No. 54-11, with ECF No.

54-9.) Plaintiff’s objection is plainly at odds with the facts. Second, as it relates to his “punishment

[] not fit[ting] the crime,” Plaintiff relies upon Stalter v. Wal-Mart Stores, Inc., 195 F.3d 285 (7th




2
 An individual named Kelle Ann George also confirmed and clarified parts of her interview on
March 28, 2017, a day before Plaintiff’s termination. (ECF No. 54-11 at 4–5.)
                                                  13
Cir. 1999). (ECF No. 62 at 29–30.) In Stalter, a plaintiff, who was African-American, showed that

his employer did not terminate a Caucasian employee who “also committed gross

misconduct . . . .” 195 F.3d at 290–91. As opposed to termination, the Caucasian employee was

merely “counseled” and “allowed to keep her job.” Id. at 291. Additionally, the plaintiff in Stalter

showed that his employer “changed its story between the time of the state administrative

proceeding and the federal action.” Id. Here, Plaintiff’s reliance upon Stalter is inapposite. Plaintiff

has not shown that Defendant “changed its story,” but has shown that Defendant’s proffered

termination decision has been consistent throughout the litigation. (Compare ECF No. 62-1 at 34–

35, with ECF No. 54-4 at 14.) Plaintiff has also waived any objection about “comparative

treatment,” and, therefore, cannot show that a younger employee, who may be appropriately

compared to him, was not terminated for similar “gross misconduct.” (See ECF No. 70 at 6.) Put

simply, the court agrees with the Magistrate Judge’s Report and concludes that Plaintiff has failed

to show pretext. (ECF No. 67 at 15–16.)

       Lastly, the Magistrate Judge’s Report notes that Plaintiff has not shown that age was the

but-for cause of his termination. (ECF No. 67 at 14–16.) Most notably, within his Objections and

during the hearing, Plaintiff failed to object to the Magistrate Judge’s conclusion regarding his

failure to show but-for cause under the ADEA. (Compare id., with ECF No. 70 at 6.) But-for cause

is an explicit requirement for ADEA claims, and plaintiffs carry the burden on this element. See

Gross v. FBL Fin. Servs., Inc., 557 U.S. 157, 177–80 (2009) (“We hold that a plaintiff bringing a

disparate-treatment claim pursuant to the ADEA must prove, by a preponderance of the evidence,

that age was the ‘but-for’ cause of the challenged adverse employment action.”). For purposes of

the court’s review, Plaintiff has conceded the but-for cause requirement, an essential element of

his action, thereby making summary judgment appropriate for Defendant on the ADEA claim.



                                                  14
Williams, 809 F.3d at 109 (citing Celotex Corp., 477 U.S. at 322–23). For these reasons, Plaintiff’s

last objection is overruled and without merit.

B. Defendant’s Objections Concerning Supplemental Jurisdiction

       Defendant specifically objects to the Magistrate Judge’s Report by arguing that the Report

“neither addressed nor considered” factors that assist with determining whether a federal district

court should exercise supplemental jurisdiction over state law claims. (ECF No. 69 at 2–3.) Upon

the court’s review of the Report, the Magistrate Judge did not undertake such an analysis before

recommending that the court remand Plaintiff’s state law claims. 3 (See ECF No. 67 at 16.)

Defendant argues that the factors, including the time spent within this court, convenience and

fairness, judicial economy, and importance of the state law issues, “weigh[] heavily in favor of the

[c]ourt retaining jurisdiction.” (ECF No. 69 at 3.)

       Under 28 U.S.C. § 1367(a), federal district courts “shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.”

Even though a federal district court “shall have supplemental jurisdiction” over related claims

within the scope of the court’s original jurisdiction, district courts “may decline to exercise

supplemental jurisdiction over a claim” if (1) “the claim raises a novel or complex issue of [s]tate

law”; (2) “the claim substantially predominates over the claim or claims over which the district

court has original jurisdiction”; (3) “the district court has dismissed all claims over which it has

original jurisdiction”; or (4) “in exceptional circumstances, there are other compelling reasons for

declining jurisdiction.” 28 U.S.C. § 1367(c) (emphasis added). Generally, when a federal district




3
 Because the Magistrate Judge did not undertake an analysis of supplemental jurisdiction under
28 U.S.C. § 1367(a), the court modifies the Report in this regard. See 28 U.S.C. § 636(b)(1).
                                                  15
court has dismissed the only federal claim providing it with original jurisdiction, it may remand

the remaining state law claims to state court. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 n.7 (1988) (“[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered . . . will point toward declining to exercise jurisdiction over the

remaining state-law claims.”); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966)

(“Certainly, if the federal claims are dismissed before trial, even though not insubstantial in a

jurisdictional sense, the state claims should be dismissed as well.”). The court possesses “wide

latitude” in determining whether to retain supplemental jurisdiction under 28 U.S.C. § 1367(a).

Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995) (citing Nobel v. White, 996 F.2d 797, 799

(5th Cir. 1993)). The court may consider “convenience and fairness to the parties, the existence of

any underlying issues of federal policy, comity, and considerations of judicial economy.” Id.

(citations omitted). Based upon the court’s review above, the court will grant Defendant’s Motion

for Summary Judgment as it relates to Plaintiff’s ADEA claim, the only federal claim. See supra

Part III.A. Thus, the only three claims remaining are those based upon state law, including claims

for defamation, public policy discharge, and breach of contract. (See ECF No. 43 at 8–10.)

        First, in considering the convenience and fairness to the parties, Plaintiff originally filed

this action, which only had one federal claim, in state court, and it was removed by Defendant in

the exercise of its rights. (See ECF No. 1.) Therefore, Plaintiff has a clear preference for state court,

while Defendant desires federal court. (See id.) See generally Ndanyi v. Aureon HR I Inc., C/A No.

6:18-2531-HMH-JDA, 2018 WL 6065354, at *1–2 (D.S.C. Nov. 20, 2018) (overruling an

objection asking the court to retain supplemental jurisdiction); Varner v. SERCO, Inc., C/A No.

2:16-cv-2340-DCN, 2018 WL 1305426, at *4 (D.S.C. Mar. 12, 2018) (exercising supplemental

jurisdiction when a plaintiff originally filed his lawsuit in federal court). Secondly, regardless of



                                                   16
the similarity of the facts, there is no federal policy or interest in litigating the remaining state law

claims in federal court when the only federal claim is extinguished. See Ferrara v. Hunt, C/A No.

0:09–2112, 2012 WL 1044488, at *6 (D.S.C. Mar. 28, 2012) (holding that there was no federal

policy in litigating remaining state law claims, brought under the South Carolina Tort Claims Act,

for malicious prosecution and defamation in federal court because the only federal claim, brought

under 28 U.S.C. § 1983, was dismissed). The remaining state law claims do not have any federal

implications because they are all rooted in the common law of South Carolina. See Coker v. Int’l

Paper Co., C/A No. 2:08–1865–DCN–BM, 2010 WL 1073643, at *3 (D.S.C. Mar. 18, 2010) (“The

garden variety state contract and tort claims at issue do not implicate any underlying issues of

federal policy.”).

        Third, comity favors the remand of this matter to state court. Plaintiff brings a defamation

claim against Defendant, which is an unpredictable area of law within South Carolina. See

Holtzscheiter v. Thomson Newspapers, Inc., 506 S.E.2d 497, 514 (S.C. 1998) (Toal, J., concurring)

(“I am firmly convinced that the present status of our defamation jurisprudence is so convoluted,

so hopelessly and irretrievably confused, that nothing short of a fresh start can bring any sanity,

and predictability, to this very important area of law.”). Plaintiff also brings a public policy

discharge claim under South Carolina law. (ECF No. 43.) Public policy discharge is a common

law exception to South Carolina’s employment-at-will doctrine. See Ludwick v. This Minute of

Carolina, Inc., 337 S.E.2d 213, 224–25 (S.C. 1985). Because “state appellate courts have since

allowed some cases to go forward and in others have refused to allow such,” a state court is better

suited to consider Plaintiff’s public policy discharge claim because Plaintiff’s only federal claim

is dismissed. See Cunningham v. Aiken Reg’l Med. Ctrs., Inc., C/A No. 1:07-2746-RBH, 2009 WL

2243766, at *2 (D.S.C. July 24, 2009). Lastly, judicial economy does not disfavor remand to state



                                                   17
court merely because the parties have completed discovery and briefed their state law claims. See

generally Ryals v. City of Hanahan, C/A No. 2:17-cv-2185-RMG, 2018 WL 6061226, at *3

(D.S.C. Nov. 20, 2018) (“There are no issues of judicial economy weighing against remand as

discovery is complete and the case is pending resolution.”). Indeed, the Magistrate Judge’s Report

does not even address Plaintiff’s remaining claims, and the court would also be examining those

claims in the first instance. (See ECF No. 67.) As such, judicial economy does not favor

supplemental jurisdiction and favors remanding the action to the Lexington County Court of

Common Pleas.

       Based upon the foregoing, there is no federal policy implicated by the remaining state law

claims and comity is in favor of remanding the state law claims to state court. Further, judicial

economy favors remanding the state law claims. Lastly, fairness and convenience do not cut

against remanding this action. For these reasons, the court will decline the exercise of supplemental

jurisdiction over Plaintiff’s remaining state law claims. Therefore, Defendant’s objections to the

Report are overruled, but the court modifies the Report as it relates to including an analysis about

the court’s supplemental jurisdiction.

                                         IV. CONCLUSION

       After careful consideration of the dispositive pleadings, the Magistrate Judge’s Report, the

parties’ objections, and the parties’ arguments at the hearing, the court ACCEPTS and

MODIFIES the Magistrate Judge’s Report and Recommendation (ECF No. 67), incorporating it

herein, and finds it to be thorough and extremely well-reasoned. Therefore, the court GRANTS

IN PART Defendant’s Motion for Summary Judgment (ECF No. 54), as it relates to Plaintiff’s

ADEA claim, and REMANDS Plaintiff’s remaining state law claims (ECF Nos. 1, 27, 43),




                                                 18
including his Partial Motion for Summary Judgment (ECF No. 48), to the Lexington County Court

of Common Pleas for further proceedings.

       IT IS SO ORDERED.




                                                  United States District Judge
March 8, 2019
Columbia, South Carolina




                                             19
